Citation Nr: 0001831	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.  

2.  Entitlement to service connection for a disability 
manifested by sleeplessness.

3.  Entitlement to service connection for a disability 
manifested by dizziness.  

4.  Entitlement to service connection for a gynecological 
disorder, claimed as abdominal pain.  

5.  Entitlement to service connection for a gallbladder 
disorder, claimed as abdominal pain.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 4, 1996, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for severe headaches, sleeplessness, dizziness, 
and abdominal pain on the basis that the claim was not well 
grounded.  The veteran testified at a travel board hearing 
before a member of the Board at the RO on April 19, 1999, in 
connection with her appeal.  

Although the RO has addressed the issue of entitlement to 
service connection for a disability manifested by abdominal 
pain, it is clear from the veteran's substantive appeal and 
hearing testimony that her claim is somewhat more specific in 
that the claimed disability consists of pain which she 
attributes to gynecological disorders and a gallbladder 
disorder.  In effect, she has raised two issues; the present 
decision will therefore address the more specific issues of 
entitlement to service connection for a gynecological 
disorder, claimed as abdominal pain, and entitlement to 
service connection for a gallbladder disorder, claimed as 
abdominal pain.  The substance of such claim as to both 
disorders has been fully adjudicated by the RO.  Rephrasing 
the issue does not expand it beyond the scope of the issue 
decided by the RO but merely subdivides it into two parts for 
individual scrutiny and thus does not deprive the veteran of 
due process of law such as to require a remand to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The record does not include competent evidence that would 
tend to establish that the veteran's post service headache 
disability had its onset during service or worsened in 
severity during service.  

2.  The record does not include competent evidence that would 
tend to establish that the veteran has a disability 
manifested by sleeplessness which had its onset during 
military service.  

3.  The record does not contain competent evidence that would 
tend to show that the veteran has a disability manifested by 
dizziness that had its onset during military service or is 
related to military service.  

4.  The record does not contain competent evidence that would 
tend to show that the veteran's post service gallbladder 
disease, status post cholecystectomy, had its onset during 
military service or is related to military service.

5.  The record does not contain competent evidence that would 
tend to show that the veteran's post service gynecological 
problems had their onset during service or are related to 
military service.  

CONCLUSIONS OF LAW

1.  The claim of service connection for a disability 
manifested by headaches is not well grounded.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306 (1999).




2.  The claim of service connection for a disability 
manifested by dizziness is not well-grounded.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.306 (1999).

3.  The claim of service connection for a disability 
manifested by sleeplessness is not well-grounded.  
38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 1998).  

4.  The claim of service connection for a gynecological 
disorder, claimed as abdominal pain, is not well-grounded.  
38 U.S.C.A. § 1131, 5107(a), (West 1991 & Supp. 1998).

5.  The claim of service connection for a gallbladder 
disorder, claimed as abdominal pain, is not well-grounded.  
38 U.S.C.A. § 1131, 5107(a), (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department medical records include the report of a 
preliminary physical review conducted in December 1976 before 
entrance into military service at which time no complaints or 
findings relevant to the present claim were recorded.  On an 
examination performed later in December 1976, the veteran 
filled out a report of medical history in which she checked 
the "yes" box inquiring as to whether she had or had ever had 
dizziness or fainting spells.  Additional information 
recorded by the 



examiner was to the effect that she had had mild dizziness in 
the past and had previously been hospitalized for two days to 
document the condition (the date is illegible).  No current 
symptoms were reported, and neurologic examination was 
normal.  

In a service department medical record entry dated apparently 
in March 1977 it was reported that the veteran had been 
interviewed with regard to dizziness or fainting spells as 
marked on the aforementioned medical history.  The veteran 
related that it had happened "once several years ago that she 
passed out and has not experienced it since."  In September 
1977 the veteran reported having had total insomnia for five 
days.  Two prior episodes lasting several days unrelated to 
"emotion, etc.," were noted.  The clinical assessment was 
transient insomnia and muscle tension headaches.  In February 
1978 the veteran was seen for symptoms which included severe 
headaches, dizziness, indigestion and coughing.  It was 
reported that the demands for precision in her job had caused 
frequent evening headaches, nausea and lightheadedness 
recently.  She did not like the work and wanted out of it.  
The clinical assessment was tension headaches.  In an 
outpatient psychiatric questionnaire dated in March 1978, the 
veteran reported severe headaches which seems to affect her 
sense of balance and reported that at times she went for days 
without sleeping.  She complained of feeling faint and dizzy 
at times.  Her appetite was "all disorganized."  In response 
to a question regarding her future work plans, she indicated 
that she wanted to get a job that she could adapt to better 
without all of the stress and contradiction.  In another 
entry dated in March 1978, she related that she had begun to 
have headaches and other pain while in college in 1973 and 
that she had had to quit college because of the strong 
medications she took.  The assessment was tension headaches.  
Permanent disqualification from the PRP was recommended.  

The veteran was seen on various occasions in August and 
September 1978 for complaints of headaches for which she was 
given medication.  In September 1978 she complained of 
difficulty sleeping.  In June 1979 the veteran was seen for 
complaints of stomach and chest pain which had been 
intermittent for about a week.  The clinical assessments 
included possible gastroenteritis.  Possible gynecological 
disorders were also noted.  In November 1980 the veteran 
complained of a swollen and painful abdomen of 3 to 4 days' 
duration.  No assessment was made.  Increased bowel sounds 
and guarding were noted.  

On examination for separation from service in June 1982, the 
veteran filled out a medical history form wherein she 
reported a history of frequent or severe headaches, dizziness 
or fainting spells and frequent trouble sleeping.  She 
reported having been treated about 10 years earlier for 
severe headaches and dizziness.  Physical examination was 
reported as normal.  

The veteran filed her initial application for VA disability 
compensation in August 1984, listing severe head pains, 
blurring of vision, loss of hearing during the headaches, 
nausea, dizziness and fainting spells as disorders for which 
service connection was claimed.  In connection with that 
claim, the RO obtained a copy of a service department medical 
record dated in August 1984 showing complaints of severe 
headaches.  Similar headaches in 1977 and 1978 were noted.  
Examination was negative.  The headaches were considered to 
be vascular, "probably migraines."  

The veteran did not report for a VA examination scheduled for 
November 1984 in connection with the claim.  She was notified 
that no further action would be taken on her claim unless the 
RO received notification of her willingness to submit for an 
examination.  

In August 1996, the veteran expressed a desire to reopen her 
claim with respect to severe headaches, dizziness, 
sleeplessness, and pain in the abdomen.  

Medical records covering the period from August 1984 to July 
1996 were received from the Moncrieff Army Hospital.  
According too these records, the veteran was 



hospitalized in June 1982 for cervical dysplasia.  Beginning 
in early 1992, the veteran was seen for complaints of 
abdominal pain which was attributed to gallbladder disease.  
In March 1995 she underwent a cholecystectomy due to 
cholelithiasis with chronic cholecystitis.  In March 1994, 
she was treated for abdominal pain associated with uterine 
fibroid.  In 1995 she was also treated for dyspepsia.  
With respect to the other disorders at issue, the records 
from Moncrieff Army Hospital show that, in August 1984, the 
veteran was seen for complaints of having had severe 
headaches since the previous Thursday associated with 
blurring of vision, ringing in the ears, nausea and 
dizziness.  She reported having had similar headaches in 1977 
and 1978 but did not know how they were diagnosed.  
Medication was prescribed.  The headaches were characterized 
as "no more than vascular headaches, probably migraines."  
In February 1990 the veteran complained of severe headaches, 
dizziness and blurred vision and dated the problem since the 
1970's.  She reported a diagnosis of seizure disorder that 
had not been treated.  A clinical assessment of migraine 
headaches was made and the veteran was referred for a 
neurologic evaluation which was performed in March 1990.  She 
reported a 17-year history of intermittent headaches, stating 
that they had begun in 1973 when she was 19 years old.  They 
encompassed the entire head and were sharp in nature with a 
spot of increased pain in the middle of the back of her head.  
They lasted for two hours and were associated with blurred 
vision, a dizzy feeling, a sensation of floating, photophobia 
and nausea without vomiting.  They then progressed to an 
episode of blackouts or loss of consciousness.  These 
headaches had precipitated a visit to an emergency room with 
hospital admission where medications decreased the intensity 
of the pain.  She related that she had been told that she had 
had petit mal seizures but was not treated for them.  The 
intensity of the headaches had decreased after two weeks and 
they 



eventually resolved with Anacin.  She related that in 1987 
the headaches returned and were associated with nausea and 
vertigo but no vomiting or blackouts.  She had a further 
onset of headaches in June 1990.  On examination, the 
clinical impression was history of intermittent headaches 
with symptoms which seemed to be consistent with migraine 
headaches. The history was consistent with loss of 
consciousness with headaches suggestive of migraine but was 
not considered consistent with a seizure disorder.  
Medication was prescribed.  In December 1995, the veteran was 
treated for dizziness which had started 2 to 3 weeks earlier 
in conjunction with a viral infection.  In April 1996, the 
veteran was seen for complaints of headaches and dizziness 
which had been present off and on.  An assessment of probable 
migraine was noted.  The records from Moncrieff Army Hospital 
contain no reference to chronic sleeplessness.

At her travel board hearing in April 1999, the veteran 
contended that during military service, she experienced the 
onset of symptoms of headache, sleepiness, dizziness and 
abdominal pain while working directly with radioactive 
materials on a daily basis in connection with duty as a 
nuclear weapons maintenance specialist at a nuclear weapons 
facility in Germany.  She claimed that as a result of these 
symptoms she was required to take a lot of medication while 
on active duty and was taken off of the Personnel Reliability 
Program because of her medical problems.  She and her husband 
both testified that the veteran had not had any of the 
disabilities at issue at any time before her military 
service.  

At the hearing she submitted copies of additional medical 
records from the Moncrieff Army Hospital, covering the period 
from November 1997 through January 1999.  These records show 
that in May 1997 the veteran was seen for complaints of 
severe frontal headaches which were thought to be due 
possibly to sinusitis.  The records show numerous entries in 
early and mid-1997 for evaluation of abdominal pain 
attributed to symptomatic leiomyomata.  An endometrial biopsy 
performed in April 1997 showed no hyperplasia or neoplasia.  
A history of fibroid uterus was noted.  In June 1997, the 
veteran underwent an abdominal hysterectomy.  She thereafter 
had abdominal pain due to an incisional hernia which was 
surgically repaired in December 1998.


II.  Analysis--Disability Manifested by Headaches

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (renamed on March 1, 1999, as the United 
States Court of Appeals for Veterans Claims) (Court) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of § 5107.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 



1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996).  
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit, Id.; see also, Tirpak v. Derwinski, 2 
Vet. App 609 (1992) (To be well-grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations).  

In the present case, the record shows that the veteran was 
seen for headaches in service on various occasion in 1977 and 
1978 which were attributed variously to muscle tension or job 
stress.  After service she was seen in 1984, 1990, and in 
various subsequent years for headaches diagnosed primarily as 
migraine headaches.  This evidence satisfies the first and 
second of the elements established by Caluza and Epps, supra, 
to establish a well-grounded claim.  Medical evidence 
demonstrating a nexus between the post service headaches and 
the inservice headaches such as to satisfy the third element 
of a well-grounded claim is lacking.  


However, in Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court made it clear that the nexus element may be satisfied 
by application of the provisions of 38 C.F.R. § 3.303(b) on 
the basis of a showing of chronicity during service or 
continuity of separation after separation.  The Court stated 
that section 3.303(b) provides that a veteran may use "the 
chronic disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service.  

With respect to question (a), the Court held that the answer 
depends on whether the disability is of a type that requires 
medical expertise to demonstrate its existence (citing Epps, 
supra; Caluza, 7 Vet. App. at 506; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra); or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence, Savage, 10 Vet. App. At 
495; (citing Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)), for 
the proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnick v. Derwinski, 3 Vet. App. 185, 186-87 
(1992)).  

With respect to question (b), the Court held that either 
evidence contemporaneous with service or the presumption 
period or evidence that is post-service or post-presumption- 
period may suffice.  In so holding, the Court noted the 
following. First, the language of the regulation ("first 
shown as a clear-cut clinical entity, at 



some later date") appears to contemplate the use of post- 
service or post-presumption-period evidence of in-service or 
presumption-period disease. Second, to the extent that the 
language of the regulation is ambiguous, "interpretive doubt 
is to be construed in the veteran's favor."  Savage, supra.  
Third, limitations on the dating of evidence have been found 
only where there has been clear regulatory guidance to that 
effect.  See Russell v. Principi, 3 Vet.App. 310, 313-14 
(1992) 

The Court held that with respect to element 2, the question 
is again whether medical evidence is needed to demonstrate 
that a veteran presently has the same condition he or she had 
in service or during a presumption period or whether lay 
evidence will suffice.  Again, the answer depends on the 
nature of the present condition, i.e., whether it is of a 
type that requires medical expertise to identify it as the 
same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation.  Savage, (citing Epps, Caluza, Heuer, Grottveit, 
Falzone, and Harvey, supra.).  

In the present case, the veteran's headache disorder is not 
one of the disabilities eligible for service connection under 
any of the statutory presumptions.  See 38 U.S.C.A. §§ 1112 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
only evidence which would tend to link the post service 
headache disability to the headaches during service consists 
of the veteran's own lay descriptions provided both in 
writing and in her hearing testimony to the effect that 
headaches have been manifest throughout the period since 
service.  It is well established that a lay person is 
competent to describe symptoms or manifestations of a 
disease.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, given the diverse diagnoses of record to account for 
the presence of headaches, a mere description of the presence 
of headaches is insufficient to well ground the claim since a 
further determination as to whether such headaches are due to 
a common etiology consisting of a chronic 


underlying disorder is also required.  Such a question can be 
resolved only by a medical professional.  The Court has held 
that a lay person is not competent to provide evidence as to 
matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The appellant's testimony on 
medical matters does not constitute the kind of competent 
medical evidence required to well ground the claim under the 
rules established by Savage or Espiritu.  Likewise, although 
the veteran has cited her belief that her headaches are the 
result of exposure to nuclear materials, she has submitted no 
medical evidence which would corroborate her assertion, even 
if actual exposure to radioactive materials were conceded.  

Although the determination herein relates to the question of 
well groundedness rather than the merits of the claim and 
thus does not require an evaluation of the probative value 
and credibility of individual items of evidence, see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), it is 
nevertheless relevant that the veteran's current testimony 
regarding the history of her headache disability conflicts 
with the history provided on various occasions to physicians 
at the Moncrieff Army Hospital to the effect that headaches 
had been present since 1973, when they forced her to leave 
college.  If that version of events were accepted, a 
determination as to whether the claim was well grounded under 
the provisions relating to aggravation of preservice 
disabilities would be required.  

In general, service connection for a disability may be 
established based on aggravation of disease or injury which 
preexisted service "where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 C.F.R. § 3.306(a) (1999).  A disability 
shown to have increased in severity during service is 
presumed to have been aggravated in service.  Evidence 
sufficient to raise a presumption of aggravation is the 
equivalent of establishing a well grounded claim for service 
connection based on aggravation.  Routen v. West, 142 F.3d 
1434, 1440 (Fed.Cir. 


1998).  However, the inservice and post service medical 
evidence does not on its face suggest that any preservice 
headache disorder underwent an increase in severity such as 
to invoke the presumption of aggravation and thus well ground 
the claim pursuant to Routen.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The veteran has not identified any additional medical 
evidence which would render her claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Slater v. 
Brown, 9 Vet. App. 240 (1996) and Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  


III.  Analysis--Dizziness

The medical evidence of record shows that on various 
occasions during active duty the veteran was noted to 
experience dizziness.  Like headaches, dizziness was one of 
the symptoms that accompanied severe job-related stress.  
Post service records show periodic recurrences of dizziness 
that largely coincided with the headaches.  

Since the appearance of the dizziness appears to have gone 
hand in hand with the presence of headaches, the legal 
analysis in deciding the service connection claim parallels 
in every respect the above analysis justifying the finding 
that the claim was not well grounded.  To establish a well-
grounded claim, a claimant has the burden to submit competent 
evidence to support each element of the claim.  For direct 
service connection, such elements include the existence of a 
current disability, incurrence in service, and a nexus 
between current disability and service.  Caluza, Epps, supra.  
The requirement of a nexus between current disability and 
service has not been satisfied by competent evidence in this 
case.  See Espiritu, supra.  To the extent that the dizziness 
may be viewed as a chronic disorder that preexisted military 
service, the record does not include any competent evidence 
of a worsening 



during service such as to constitute aggravation under the 
law.  See Routen, supra.  Nor does the record contain 
competent medical evidence establishing a medical 
relationship between dizziness and any exposure to nuclear 
materials during service.  

In the absence of a well grounded claim, the appeal for 
service connection for a disability manifested by dizziness 
must be denied.  Edenfield, supra.  


IV.  Analysis--Sleeplessness

The record shows that during service the veteran was seen in 
September 1977 for complaints of sleeplessness and that she 
was given medication for insomnia about a year later.  Post 
service medical records do not demonstrate the existence of 
chronic sleeplessness.  

The only evidence of record with regard to the second and 
third element of a well-grounded claim, those relating to 
current a disability and a nexus to service, consists of the 
veteran's own statements.  However, medical evidence is 
required; lay statements will not suffice.  Tirpak, supra.  
Without medical evidence that a chronic disorder manifested 
by sleeplessness presently exists, the current disability 
required to establish the first of the three elements is not 
present.  The existence of a current disability is, in fact, 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The claim for service connection for a disability manifested 
by sleeplessness is therefore not well grounded and must be 
denied on that basis.  Edenfield, supra.  




V.  Analysis--A Gynecological Disorder and a Gallbladder 
Disorder, 
Claimed as Abdominal Pain

The abdominal pain for which the veteran has sought to 
establish service connection is shown by the medical record 
to result from both gynecological and gallbladder disorders.  
Abdominal pain is a nonspecific symptom for which service 
connection cannot be separately granted without consideration 
of the pathology that has caused it.  In this case, since the 
veteran has indicated that she believes her current 
gynecological and gallbladder disorders are related to 
service, the claim regarding abdominal pain must be 
adjudicated on that basis.

With respect to gynecological symptoms, the evidence shows 
that, during service, the veteran was treated for episodes of 
nonspecific vaginitis and for abdominal pain thought to be 
related to possible pelvic inflammatory disease.  No 
gynecological abnormalities were present at examination for 
separation.  In mid-1986, about two years after leaving 
service, she was hospitalized for symptoms attributed to 
cervical dysplasia.  In 1994 she was found to have uterine 
fibroid.  In 1997 she was found to have symptomatic 
leiomyomata and subsequently underwent a hysterectomy.  She 
later had surgery to repair an incisional hernia related to 
this procedure.  

The various post service gynecological disorders that 
ultimately necessitated a hysterectomy were not demonstrated 
during service or until about two years after separation.  
That being the case, the service incurrence requirement 
stipulated by law as one of the elements to establish a well-
grounded claim has not been satisfied.  There is no competent 
medical evidence of record which would tend to establish that 
the nonspecific vaginitis and possible pelvic inflammatory 
disease represented a chronic disorder or that there was a 
nexus between those symptoms and the post service 
gynecological disability.  No medical evidence has been 
presented that would tend to corroborate the veteran's 
allegation that the onset of gynecological disease was 
related to any exposure to radioactive materials that may 
have occurred in connection with her service as a nuclear 
weapons repair person.  

With respect to gallbladder disease, service medical records 
contain no reference to cholelithiasis or any other 
gallbladder abnormality and none was recorded at separation.  
According to post service medical records, in 1992 the 
veteran was first reported to have abdominal pain and the 
pain was attributed to gallbladder disease.  In March 1995, 
she underwent a cholecystectomy to correct cholelithiasis 
with chronic cholecystitis.  

There is no medical evidence to demonstrate that any 
abdominal pain during service was due to gallbladder 
pathology.  Therefore, as to that disability, the service 
incurrence requirement to establish a well-grounded claim is 
likewise not satisfied.  No medical evidence has been 
presented that would tend to corroborate the veteran's 
allegation that the onset of gallbladder disease was related 
to any exposure to radioactive materials that may have 
occurred in connection with her service as a nuclear weapons 
repair person.  

The veteran argues that abdominal pain has been present 
throughout the period since military service.  While she may 
properly provide competent lay evidence regarding the 
existence of symptoms, such testimony is not sufficient, 
under the circumstances of this case, to establish chronicity 
or continuity of symptomatology of any underlying disorder.  
Savage, supra.  The source of the veteran's abdominal pain 
was ultimately established only through the performance of 
sophisticated medical testing by physicians.  Given the 
complicated and diverse nature of her gallbladder and 
gynecological disabilities, it must be concluded that none of 
the pathology at issue is of a type which a lay person could 
identify through lay observation or provide a competent 
opinion as to its diagnosis or etiology.  See Savage, supra.  

Accordingly, in the absence of a well-grounded claim, service 
connection for a gynecological disorder and a gallbladder 
disorder, claimed as abdominal pain, must be denied.  
Edenfield, supra.  



ORDER

Service connection for a disability manifested by headaches 
is denied.  

Service connection for a disability manifested by 
sleeplessness is denied.

Service connection for a disability manifested by dizziness 
is denied.

Service connection for a gynecological disorder, claimed as 
abdominal pain, is denied.  


Service connection for a gallbladder disorder, claimed as 
abdominal pain, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


